         Case 1:17-cv-06518-GHW Document 107 Filed 04/15/19 Page 1 of 1




                         LAW OFFICES OF K.C. OKOLI, P.C.
                                    330 SEVENTH AVENUE, 15TH FLOOR
                                       NEW YORK, NEW YORK 10001
                                             (212) 564-8152
                                                 ______

                                        TELECOPIER (212) 268-3443


                                           April 15, 2019


BY ECF

Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, New York 10007-1312


                       Re:     Gonzalez v. City of New York, et al.
                               Docket No. 17-cv-6518 (GHW)

Dear Judge Woods:

       I am attorney for the Plaintiff in this matter.

        I have since this Court’s Order of March 29, 2019 (Document 106), consulted with my
client, Emilio Gonzalez, with regard to the subject matter of the aforesaid Order which required
the destruction or return of all copies of certain documents.

       I now certify that all copies of these documents have been destroyed, and I do so under the
penalty of perjury.


                                                                    Respectfully submitted,


                                                                    /s/ K.C. Okoli
                                                                    K.C. Okoli

cc:    Ivan A. Mendez, Jr. ACC (By ECF)
